Citation Nr: 0519878	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a fracture of the right femur.

2.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which, in pertinent part, 
granted service connection at a 30 percent disability rating 
for right displaced fracture with intramedullary rod and 
degenerative joint disease, effective from March 1999.  The 
veteran filed a notice of disagreement (NOD) seeking a higher 
initial rating for this condition in April 2001.  The RO 
issued a statement of the case (SOC) in October 2001, and a 
supplemental SOC in April 2002.  In May 2002, the veteran 
perfected his appeal.

In January 2003, the RO issued a rating decision which denied 
entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  In February 2003, the veteran filed a NOD, and in May 
2003, the RO issued an SOC.  Thereafter, the veteran time 
perfected his appeal of this issue in June 2003.

In August 2003, the Board remanded the veteran's claims for 
additional evidentiary development, and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  Since the grant of service connection, the veteran's 
residuals of a fracture of the right femur have been 
manifested by a reduced range of motion in the right knee, 
with pain, swelling, instability and tenderness laterally and 
posteriorly.  This condition is manifested by no more than a 
marked knee disability.  
 
2.  The veteran's residuals of a fracture of the right femur 
are not manifest by nonunion of the femur or false joint.

3.  The veteran is service-connected for: degenerative joint 
disease of the left knee, evaluated as 50 percent disabling; 
instability of the left knee associated with degenerative 
joint disease of the left knee, evaluated as 30 percent 
disabling; and fracture of right distal femur with 
intramedullar rod and degenerative joint disease of the right 
knee, rated 30 percent disabling.  He is also determined to 
be totally disabled due to individual unemployability.  

4.  The veteran has loss of use of both lower extremities 
such as to preclude locomotion without the aid of a 
wheelchair.

5.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of a fracture of the right femur 
have not been met.  U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5255, 5260, 5261 (2004).

2.  The eligibility criteria for financial assistance in 
acquiring an automobile and adaptive equipment, or for 
adaptive equipment only, have not been met.  38 U.S.C.A.  §§ 
3901, 3902, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.808, 
4.63 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Background

In July 1999, the veteran filed a claim seeking service 
connection for a right knee disorder, secondary to a fall 
resulting from instability of his service-connected left knee 
disorder.

Review of the record shows that the veteran was hospitalized 
in July 1998 after a fracture of his right femur due to a 
fall.  Approximately a week after surgery involving right 
femur retrograde nailing, he was transferred for 
rehabilitation to Friendship Health Care Center where he 
remained until November 1998.  He underwent strength 
training, but by November 1998 was only able to maintain 
standing for at most 30 seconds once a day.  In a physical 
therapy progress note prepared in late October 1998, it was 
noted that the veteran experienced pain in his knees, left 
greater than right, with attempted standing.  The veteran 
reported that his left knee felt like it would buckle at any 
time.  A few minutes after being elevated on a tilt table, 
the veteran complained of knee pain, left greater than right, 
with more pain the longer he was on the tilt-table.  The 
physical therapist noted the veteran was unable to fully 
extend his knees due to contractures.  The veteran left 
Friendship Health Care Center in November 1998.  

VA medical records show that in December 1998 the veteran was 
seen with complaints of left knee pain, immobility and 
difficulty bearing weight on his left knee, which gave away 
frequently.  He had been receiving private physical therapy 
but was referred to VA for further care and was admitted for 
hospitalization in late December 1998, which continued until 
mid-June 1999.  The diagnosis at admission was status post 
fracture of the distal femur on the right, left knee 
instability and deconditioning.  Physical therapy records 
show that by the end of January 1999 the veteran had 
undergone strengthening exercises and could stand with the 
assistance of 2 people.  With braces on both knees, he 
ambulated 10 feet with a rolling platform walker.  This 
required the assistance of 2 people to help him stand and one 
to push a wheelchair behind him.  In an orthopedic note in 
early February 1999, the physician commented there was marked 
bone on bone degenerative joint disease with flexion 
contracture of the left knee with range of motion from 15 to 
90 degrees.  

A VA compensation and pension examination was conducted in 
February 1999 while the veteran was hospitalized.  At that 
time the veteran gave a history of his left knee injury in 
1952 in service and said his knee had not bothered him much 
after service.  He said that in the time since he retired in 
1985, his left knee had become worse.  When examined in 
February 1999, the veteran said he was not able to walk and, 
to the extent he could walk, every step hurt.  At that time 
he was allowed 50 percent weight bearing on the right because 
of the fracture.  The veteran reported he had instability, 
locking, fatigability and lack of endurance with respect to 
both knees and that any use of his knees or change in the 
weather to cold or wet weather made his knees hurt worse.  
During the examination, the veteran was unable to get up on 
crutches.  He stood briefly but was on the verge of falling.  
On examination of the left knee, there was severe deformity, 
severe swelling and severe crepitus.  The veteran could 
extend the left knee to 12 degrees of flexion actively, to 10 
degrees of flexion passively and to 19 degrees of flexion 
after fatiguing.  He flexed the left knee from 12 to 104 
degrees actively, from 10 to 106 degrees passively and from 
19 to 100 degrees after fatiguing, all with pain.  
Examination of the right knee revealed severe deformity, 
swelling and crepitus.  Range of motion testing of the right 
knee revealed active extension to 17 degrees and active 
flexion to 94 degrees, and passive extension to 15 degrees 
and passive flexion to 94 degrees.  The physician commented 
that pain started at the time of the initial function being 
tested began, continued throughout the function being tested 
and stopped when testing stopped.  X-ray examination of the 
knees revealed an impression of bilateral osteoarthritis, 
worse on the left, and right knee with intramedullary nail 
transfixing healing, distal right femur fracture.  The report 
concluded with diagnoses of severe degenerative joint 
changes, both knees, and healing distal right femur fracture 
with right intramedullary nail transfixing, the fracture 
site. 

VA physical therapy notes show that by mid-March 1999, the 
veteran could walk 25 feet with a rolling platform walker and 
the assistance of two people.  He had continued difficulty 
moving from a sitting to standing position, which required 
the assistance of two people.  In April 1999, a VA physician 
and physical therapists met with the veteran and his spouse, 
and it was discussed that the physical therapists believed 
that the veteran's goal of walking with crutches was not 
attainable.  In late April 1999, the veteran complained that 
his left knee gave out.  At that time, the veteran could 
ambulate 23 feet with a platform walker and the assistance of 
2 people.  By late May he could walk 60 feet with a rolling 
platform walker with someone pushing his wheelchair behind 
him.  He required the assistance of 2 people for standing and 
safety.  In mid-June 1999, when he was discharged from the VA 
hospital, the veteran could rise from sitting to standing 
with the assistance of two people, walk 66 feet with a 
rolling platform walker with the assistance of two people and 
continued to be able to don and doff his left knee gait-lock 
brace and right long leg brace with the assistance of one 
person.  

Within days after his discharge from the VA hospital in mid-
June 1999, the veteran saw his private physician, Max E. 
Bertholf, M.D.  The veteran complained that his left knee was 
weak and unstable.  He reported that he took daily physical 
therapy at the VA hospital.  On that day he was able to walk 
about 45 feet when his knee began to buckle.  He said that 
the day before he could walk 75 feet.  

In a letter dated in October 1999, Dr. Bertholf reported that 
he had talked with the veteran's VA physical therapist who 
pointed out that during his long recovery period following 
fracture of the right femur, the veteran's ambulation was 
most hampered by pain in the left knee.  In his letter, Dr. 
Bertholf noted that for many years the veteran had had major 
trouble with his feet and had had decubitus ulcers and wore 
special-built shoes, augmented with a crutch, up to July 
1998.  He said the veteran had fallen numerous time because 
most of his weight needed to be managed with his left leg, 
and it was giving out on him, with an accumulation of 10 
falls in 1997 and 6 falls in 1998 including the fall in July 
1998 that resulted in the right femur fracture.  Dr. Bertholf 
said that as of October 1999, the left knee, which was 
braced, continued to be the major factor limiting the 
veteran's ambulation, which consisted of only 100 to 120 feet 
of walking using partial weight bearing while using a 
platform walker.  Dr. Bertholf said that with the above-cited 
limitations in walking, he would assign about 80 percent 
disability due to the left leg instability, which he said was 
evidently first documented when the veteran was in service.  

At a VA examination in March 2000, the veteran complained of 
sharp pain in both knees as well as weakness, stiffness and 
swelling.  He also reported instability or giving way, 
locking, fatigability and lack of endurance.  As to flare-
ups, he said that any use of his legs or knees or weather 
changes to cold or wet weather made his knees hurt worse.  If 
he tried to walk even when wearing a brace on his left knee, 
the knee tended to give way.  Although confined to a 
wheelchair, he occasionally tried to get up and walk short 
distances using a walker within his house.  On examination, 
there was severe deformity, severe swelling and severe 
crepitus of the left knee.  There was tenderness in the left 
knee anteriorly, posteriorly, medially and laterally.  The 
left knee also had severe laxity.  There was extension of the 
left knee to 20 degrees of flexion actively, to 18 degrees of 
flexion passively and to 17 degrees of flexion after 
fatiguing.  The left knee flexed from 20 to 104 degrees 
actively, from 18 to 106 degrees passively and from 17 to 100 
degrees after fatiguing, all with pain.  The pain started at 
the time initial flexion began to be tested, continued 
throughout the testing procedure and stopped when testing 
stopped.  His right knee was swollen, tender, and had severe 
crepitus with no laxity.  Range of motion testing of his 
right knee revealed active extension to 20 degrees and active 
flexion to 95 degrees.  Passive extension of the right knee 
was to 17 degrees and passive flexion to 96 degrees.  This 
range of motion was accompanied by complaints of pain.  

A kinesiotherapy report, dated in May 2000, noted that the 
veteran was able to bear full weight on his right lower 
extremity and minimal to moderate weight on his left lower 
extremity.  

In a November 2000 letter, the Chief, Rehabilitation Service 
at the VA Medical Center in Salem, Virginia, verified that 
the veteran was unable to walk at that time because of 
multiple medical problems.  

A kinesiotherapy report, dated in December 2000, noted that 
the veteran's morbid obesity had slowed progress with his 
ambulation goal.  A treatment report, dated in March 2001, 
noted that the veteran was able to ambulate with a platform 
rolling walker for 60 feet.    

At a VA examination in April 2001, the veteran again 
complained of sharp and throbbing bilateral knee pain.  He 
said the pain was a 10 at night on a scale of 1 to 10 where 
10 was the worst or most and 1 was the best or least pain.  
He estimated that the pain in his knees was a 7 during the 
daytime.  He also reported weakness, stiffness and swelling.  
He said that both knees gave way now.  He said he had no 
locking of either knee but reported fatigability and lack of 
endurance of both knees.   He said that cold and rainy 
weather made his knees hurt worse, and that when he tried to 
walk the pain increased even though he wore braces on both 
knees.  He reported that he was in a wheelchair all the time.  
On examination, the veteran was confined to a wheelchair and 
could not walk.  The left knee was deformed, swollen and had 
crepitus.  It was tender medially, laterally, anteriorly and 
posteriorly.  There was laxity of the left knee.  He could 
extend the left knee to 28 degrees of flexion actively, to 30 
degrees of flexion passively and to 34 degrees of flexion 
after fatiguing, all with pain.  He flexed the left knee from 
28 to 113 degrees actively, 30 to 115 degrees passively and 
from 34 to 110 degrees after fatiguing, all with pain.  
Examination of the right knee revealed deformity, swelling, 
crepitus, laxity and tenderness.  Range of motion testing of 
the right knee revealed active extension to 18 degrees and 
active flexion to 107 degrees.  Passive extension was to 18 
degrees, and passive flexion was to 110 degrees.  The pain 
started at the time the initial function started to be 
tested, continued through the testing procedure and stopped 
when testing stopped.  The report concluded with diagnoses of 
status post injury, left knee, with moderate to marked 
osteoarthritis, and status post insertion of medullary rod in 
the femur following fractured femur with moderate to marked 
osteoarthritis of the right knee.

A treatment report, dated in June 2002, noted that the 
veteran was having increasing difficulty propelling his 
manual wheelchair, and that he was been prescribed a 
motorized wheelchair.  The report noted his weight to be 302 
pounds.  

Treatment summary letters, from G. Henning, M.D., dated in 
February 2003 and in March 2003, noted that the veteran was 
"pretty much wheelchair and bed bound due to significant 
degenerative arthritis and peripheral neuropathy."  

In August 2004, a VA examination for bones and joints was 
conducted.  The report noted that the veteran was confined to 
a wheelchair, and that he could not be weighed.  It also 
noted that a recent medical treatment record indicated that 
he weighed 346 pounds.  The veteran reported severe pain in 
both of his knees, which prevent him from walking.  He also 
indicated that he has no problems with his hips.  Physical 
examination of the right knee revealed deformity, swelling, 
and tenderness.  There was no laxity of the right knee.  
Range of motion testing of the right knee revealed active 
extension to 10 degrees and active flexion to 44 degrees; 
passive extension was to 5 degrees and passive flexion was to 
48 degrees.  The report noted that the veteran could not be 
exercised to fatigue due to complaints of pain.  The VA 
examiner noted that the veteran's main problem was his 
weight, and that if he had an amputation stump with suitable 
prosthesis, he still could not walk due to his severe knee 
problems.  The VA examiner further opined that it is not 
likely that the veteran's left knee disability and residuals 
of right femur fracture, individually, or together, result in 
disability equivalent to extremely unfavorable ankylosis of 
the knee.  The report concluded with diagnoses of severe 
degenerative joint disease changes, both knees, confirmed by 
X-ray; and healed distal right femur fracture, with 
intramedullary rod in stable position.

A treatment summary letter, dated in January 2005, was 
received from G. Henning, M.D.  In his letter, Dr. Henning 
noted that the veteran has chronic lower extremity problems 
involving circulation and muscle weakness, and that he is 
pretty much wheelchair bound. 

I.  Residuals of a Fracture of the Right Femur

The veteran seeks an increased evaluation for residuals of a 
right femur fracture.  He contends that the 30 percent 
evaluation currently assigned this disability does not 
accurately reflect the severity of his right lower extremity 
symptomatology.  He contends this symptomatology includes 
right knee pain, a limited range of motion, stiffness, 
swelling, fatigability, a giving out or locking up of the 
right knee, and lack of endurance.  As a result of this 
condition, as well as his service-connected left knee 
disorders, he is essentially wheelchair bound.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

The RO evaluated residuals of the veteran's right femur 
fracture pursuant to Diagnostic Code 5255.  Under 38 C.F.R. § 
4.71a, DC 5255 (2004), which governs impairments of the 
femur, a 30 percent evaluation is assignable for malunion of 
the femur with marked knee or hip disability.  An evaluation 
of 60 percent is assignable for a fracture of the surgical 
neck of the femur with false joint, or a femur with nonunion, 
without loose motion, weightbearing preserved with aid of 
brace.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5261 (2004), 
an evaluation in excess of 30 percent is assignable for 
flexion of the thigh limited to 10 degrees or extension of 
the right leg limited to 30 degrees.  Under 38 C.F.R. § 
4.71a, Diagnostic Codes 5250, 5256 (2004), an evaluation in 
excess of 30 percent is assignable for ankylosis of the right 
hip or unfavorable ankylosis of the right knee.

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's residuals of a fracture of the right femur 
disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 30 percent under any 
of the previously noted Diagnostic Codes.

Since the grant of service connection in this matter, the 
private and VA treatment records, and the VA examination 
reports, have in essence objectively confirmed the following: 
right knee pain, swelling and instability, with a limitation 
of motion, reduced strength and functional loss.  The 
multiple x-ray reports of record do not show that the 
veteran's right femur disability involves a fracture of the 
surgical neck of the femur with a false joint, or nonunion of 
the femur.  

Despite a limitation of motion, the ranges of motion shown 
for the veteran's right knee would not warrant a higher 
rating in this matter, even with consideration of a higher 
rating under 38 C.F.R. § 4.40, 4.45, as interpreted in 
DeLuca, 8 Vet. App. at 202.  There is also no showing of a 
limitation of flexion of the right thigh to 10 degrees, knee 
extension limited to 30 degrees, or ankylosis of the right 
hip or knee.  Thus, an evaluation in excess of 30 percent is 
not assignable under any of the previously noted Diagnostic 
Codes.  

The Board also notes that the veteran's right femur fracture, 
which led to the grant of service connection in this case, 
occurred in July 1998.  However, the evidence reflects 
significant disability of the right knee prior to that point 
in time.  Review of the record revealed that he was treated 
in June 1998 for complaints of right knee pain.  He reported 
that this condition was uncomfortable most of the time, and 
made it difficult for him to walk.  Physical examination 
revealed the right knee joint to be swollen.  Extension was 
reported to be about 10 degrees less than full.  The report 
diagnosed the veteran's condition as synovitis of the right 
knee.  An X-ray of the right knee taken in June 1998 showed 
advanced degenerative arthritis of the right knee and 
narrowing of the right knee joint laterally.  In addition, 
private medical treatment records show that the veteran's 
knee was aspirated once in late June 1998, and twice in early 
July 1998, prior to the fracture. A treatment record, dated 
in June 1998, noted that for the past two to three years, the 
veteran functioned from a wheelchair while in the house, and 
that he had very limited ambulation with crutches.  A July 
1998 treatment report, before his fall, noted complaints of a 
painful and weak right knee, causing much difficulty with 
walking.  Moreover, a total right knee replacement had 
already been planned for September 1998.  This is relevant to 
the veteran's case because compensation is payable only for 
that degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability. Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 30 percent for residuals of a 
fracture of the right femur have not been met.  In reaching 
this decision, the Board considered the complete history of 
the veteran's right femur disability as well as the current 
clinical manifestations and the effect the disability has on 
the veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  The Board also considered the applicability of the 
benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt may not be resolved in the veteran's 
favor.  Rather, as the preponderance of the evidence is 
against the veteran's claim, the claim must be denied.

II.  Automobile or Other Conveyance and Adaptive Equipment

A review of the veteran's written statements herein, and 
those submitted by his representatives, shows that he 
essentially argues that his service-connected 
disabilities are so severe that he has effectively lost the 
use of feet, such that he is eligible for financial 
assistance for the purchase of adaptive equipment.  He 
states that he must use a motorized scooter or wheelchair at 
virtually all times.  

At this time, the veteran is service-connected for: 
degenerative joint disease of the left knee, evaluated as 50 
percent disabling; instability of the left knee associated 
with degenerative joint disease of the left knee, evaluated 
as 30 percent 
disabling; and fracture of right distal femur with 
intramedullar rod and degenerative joint disease of the right 
knee, rated 30 percent disabling.  He is also determined to 
be totally disabled due to individual unemployability.  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  

The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump at the 
site of election below the elbow or knee with the use of a 
suitable prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of 
use of the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2004). 

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an 
automobile or other conveyance acquired in accordance with 
the provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both 
feet; or loss or permanent loss of use of one or both hands; 
or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 
3.808. 

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 
3.808(b)(1)(iv).

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The Board's discussion of the medical evidence above is 
incorporated herein.  On the August 2004 VA examination for 
bones and joints, the VA examiner noted that the veteran's 
main problem was his weight, which is only heightened by the 
veteran's bilateral knee problem.  He further indicated that 
the veteran's would still not be able to ambulate if he had 
an amputation stump due to his bilateral knee problems and 
his obesity.  The VA examiner further opined that it was not 
likely that the veteran's left knee disability and residuals 
of right femur fracture, individually, or together, resulted 
in disability equivalent to extremely unfavorable ankylosis 
of the knee.  

The treatment reports in this case make it clear that the 
veteran is essentially wheelchair bound due to his 
disabilities.  However, the veteran being wheelchair bound 
is not the critieria set forth for the benefit sought in 
this matter. 

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Although the 
veteran's use of his legs is clearly impaired, the evidence 
does not show that he has a loss of actual remaining 
function of either foot, or hand, due to his service-
connected disabilities such that he would be equally well 
served by an amputation stump at the site of election below 
either knee, or elbow, with use of a suitable prosthesis.  
See 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  In summary, the 
evidence is insufficient to show that the veteran's service-
connected disabilities have resulted in ankylosis of a knee, 
the loss, or loss of use of, a foot or a hand, or permanent 
impairment of vision of both eyes to the required specified 
degree.  Accordingly, the Board must find that the 
preponderance of the evidence is against the veteran's 
claim, and that the 
claim of entitlement to a certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment must be denied.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's April 2001 and February 2004 letters, the October 
2001 and May 2003 statements of the case (SOC), and 
supplemental statements of the case issued herein, advised 
the veteran what information and evidence was needed to 
substantiate his claims herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertained to the claim.  He was specifically advised 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally, the documents advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letter and the statement of the case, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
This has been accomplished, and although full content 
complying notice may not have been given prior to the 
adjudication appealed, that did eventually occur, together 
with appropriate due process.  Thus, the Board considers VA's 
notice requirements met.   
 
With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  In 
addition, the veteran has been provided with multiple VA 
examinations in connection with this case. 38 C.F.R. 
§ 3.159(c)(4)(i).  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran with regard to his 
claim.  

Finally, the Board notes that the treatment summary letter 
from G. Henning, M.D., dated in January 2005, was not 
previously considered by the RO in this matter, and the 
veteran has not submitted a waiver of consideration of this 
evidence. Nonetheless, the Board does not believe that a 
remand is necessary in this case.  In this regard, the letter 
from Dr. Henning simply reiterates his prior statements, 
which were considered by the RO, indicating that the 
veteran's lower extremity problems have left him confined to 
a wheelchair.  






	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating in excess of 30 percent for residuals of a 
fracture of the right femur is denied.

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


